BOWEN, Presiding Judge,
concurring specially.
I concur on authority of Blackwell v. State, 264 Ala. 553, 556-58, 88 So.2d 347 (1956), which specifically held that it is not necessary that a foundation for the introduction of an admission against the interest of the accused by laid by asking him whether or not he made the statements. However, in-custody “statements are admissible for an impeachment purpose only upon a predicate establishing that they are free from coercive or involuntary influences.” Campbell v. State, 341 So.2d 735 (Ala.Cr.App.), affirmed, 341 So.2d 742, 744 (Ala.1976).
After proving the voluntariness of the confession, the State was properly allowed to impeach the defendant with her in-custody statement introduced by another witness without having cross examined the defendant about the contents of the statement.